:ourtofa.>m-l.-.l^;-;;.; .
                     STATE Cr W.oIh.v-k..;

                    20IUAN13 WI0--20




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MWW, PLLC, a Washington                          No. 69109-1-
Professional Limited Liability Company
and DENNIS MORAN,                                DIVISION ONE

                       Respondents,

               v.



KIRIBATI SEAFOOD COMPANY, LLC,
a Washington Limited Liability                   UNPUBLISHED OPINION
Company; OLYMPIC PACKER, LLC,

                       Defendants,

MONITOR LIABILITY MANAGERS LLC
and CAROLINA CASUALTY
INSURANCE COMPANY,

                       Appellants.               FILED: January 13, 2014

      Schindler, J. — Carolina Casualty Insurance Company, the legal malpractice

liability insurer for Moran, Windes, and Wong PLLC (MWW); and Monitor Liability

Managers LLC, the managing general underwriter for Carolina, appeal the "Order

Determining Reasonableness of Settlement" between MWW, Kiribati Seafood Company

LLC, and Olympic Packer LLC. We affirm.
No. 69109-1-1/2


                                          FACTS

       Nicholas Coscia and Charles Crovo own Kiribati Seafood Company LLC and

Olympic Packer LLC (Kiribati). Dennis Moran and Moran, Windes, and Wong PLLC

(MWW) represented Kiribati in several legal matters, including a lawsuit against the

Tahiti Port of Papeete for damage to a Kiribati fishing vessel. The December 18, 2004

fee agreement required Kiribati to pay $10,000 each month plus costs and expenses

and a 25 percent contingency fee on the Tahiti judgment.

       In September 2008, Kiribati and Moran modified the terms of the December 2004

fee agreement to provide for a liquidated sum of $250,000 and 18.5 percent

contingency fee. Kiribati also agreed that Moran was entitled to "a first priority lien on

. . . any Gross Recovery" from the Tahiti case. The agreement states, in pertinent part:

       The Gross Fee shall be due when any Gross Recovery is received by or
       controlled by the client, its principals or agents .... Client grants Moran a
       first priority lien on the cases, files and any Gross Recovery and proceeds
       to secure the Gross Fees and expenses.

       In January 2008, the Tahiti court entered a judgment in favor of Kiribati for

approximately $7 million. MWW served notice of the lien on Dechert LP, the Paris law

firm representing Kiribati.

       On May 5, 2010, Dechert advised MWW that Kiribati would receive the first

payment on the judgment in the Tahiti case in the amount of $864,000, and requested

verification of the amount owed to MWW. After Kiribati "refused to discuss when, then

if, they would pay MWW," Dechert's managing partner "advised MWW that it would not

respect MWW's lien."
No. 69109-1-1/3


        On May 25, MWW filed a breach of contract and lien foreclosure action against

Kiribati Seafood Company LLC, Olympic Packer LLC, Lawrence Crovo, Charles Crovo,

and Nicholas Coscia (collectively Kiribati). MWWalleged that the proceeds from the

judgment in the Tahiti lawsuit were subject to its first priority lien.1 MWW claimed

Kiribati owed approximately $1 million in attorney fees and costs.

        Shortly after filing the complaint, MWW filed a motion asking the court to order

the transfer of $582,434 from the proceeds of the Tahiti judgment into the King County

Superior Court registry and appoint a receiver. The court granted the motion. The court

ordered Kiribati to transfer the funds by July 25, 2010 and appointed a receiver.

        Kiribati filed an answer and counterclaims against MWW and Moran. Kiribati

denied the Tahiti judgment was subject to the lien foreclosure action. Kiribati asserted

as an affirmative defense that the contingency fee agreement violated the Rules of

Professional Conduct and was void. In the counterclaim against MWW, Kiribati alleged

Moran was negligent in "failing to perform his legal services in a manner in conformity

with the applicable standards of care," breach of fiduciary duty, and violation of the

Washington Consumer Protection Act, chapter 19.86 RCW. Kiribati sought damages

against MWW and Moran in excess of $2.5 million.

        Carolina Casualty Insurance Company was the legal malpractice carrier that

insured MWW and Moran. Monitor Liability Managers LLC was the managing general

underwriter for Carolina (collectively Carolina). The malpractice insurance policy had an

aggregate limit of $1 million. Carolina agreed to defend MWW and Moran under a

reservation of rights.

        1MWW also alleged that Kiribati violated the Uniform Fraudulent Transfer Act, chapter 19.40
RCW. MWW's amended complaint added the individual defendants and claims for theft of services,
conversion, and fraud.
No. 69109-1-1/4


       Because Kiribati did not comply with the court order to deposit the Tahiti

proceeds into the court registry, the receiver filed a motion for contempt. The court

granted the motion for contempt. The court found that Charles Crovo on behalf of

Kiribati "intentionally violated this Court's Order." The August 26, 2011 order directs

Crovo to deposit funds into the court registry and imposes a $2,000 per day sanction for

failure to do so. Crovo deposited $315,000 into the court registry: $75,000 on

September 30 and $240,000 on October 3. On December 14, Dechert deposited into

the court registry a payment from the Port of Papeete of $511,611.42. Dechert told the

receiver additional payments were "expected soon."

       Several of Kiribati's creditors intervened in the lawsuit and asserted claims

against Kiribati. As of March 2, 2012, there was approximately $1.3 million in the court

registry. The receiver reported to the court, "It appears that the potential sum of claims

of all creditors exceeds the Tahiti Court proceeds by hundreds of thousands of dollars."

       For more than two years, Kiribati, MWW, and Moran engaged in contentious

litigation, including extensive discovery, joinder of multiple parties, and a number of
motions for summary judgment. The three-week trial was scheduled to begin on June

11,2012.

       On April 17, Kiribati filed a motion for partial summary judgment arguing MWW

could not recover under the fee agreement or establish fees under a quantum meruit

theory. MWW filed a motion for partial summary judgment to dismiss Kiribati's legal

malpractice counterclaims.
No. 69109-1-1/5


      On April 18, MWW, Moran, and Kiribati spent more than 12 hours in settlement

negotiations with mediator Lou Peterson. Carolina's coverage attorney Paul Fogarty

attended the mediation. Carolina's senior claims attorney Temperance Walker

participated by phone. The parties tentatively agreed to settle the attorney fee claims

for $600,000 and the counterclaims for $400,000. Despite the mediator's "efforts over

the next few weeks to hammer out a deal," the parties did not finalize the agreement.

      On April 19, the court entered a judgment for CR 37 sanction against Kiribati in

the amount of $28,395.43. On May 18, the court heard oral argument on the motions

for summary judgment. The court denied the motion to dismiss the counterclaims. The

court reserved ruling on Kiribati's motion for partial summary judgment.

       Over the next four days, the parties renewed efforts to settle. The parties

exchanged several offers through the mediator and on May 22, entered into a

settlement agreement and release. MWW agreed to settle the attorney fee claim for

$550,000 and to execute a satisfaction of the April 19 CR 37 judgment against Kiribati.

Kiribati agreed to settle the counterclaims against MWW for $550,000. The parties

agreed to execute a mutual release "of all possible claims and causes of action." MWW
released "those claims that were or could have been asserted in the Litigation including

against the proceeds of the Judgment in the matter Kiribati Seafood Company, et al. v.
Port of Papeete et al." The settlement was subject to approval of the court following a

reasonableness hearing. The "Confidential Settlement Agreement and Release"

provides, in pertinent part:

               A.    Kiribati shall pay $550,000 in full and final settlement of
       MWW, PLLC's fee claims and lien and MWW PLLC's insurer shall pay
       Kiribati $550,000.00 in full and final settlement of its legal malpractice and
       breach of fiduciary duty claims. Payment shall be accomplished as
No. 69109-1-1/6



      follows:
             1. Within 10 (ten) calendar days of approval by the Court of this
      settlement agreement at a reasonableness hearing, MWW's insurer shall
      pay the full $550,000.00 into an escrow agreed by MWW and Kiribati.
      Upon payment by MWW's insurer of the full $550,000 into the agreed
      escrow, the following shall promptly and simultaneously occur:
             2. The escrow shall pay Kiribati $550,000.00 by check and Kiribati
      shall immediately endorse this check back to the escrow.
             3. The escrow shall immediately pay MWW, PLLC $550,000.00 by
      check.
            B. Simultaneously with the execution of this agreement, MWW,
      PLLC shall execute a satisfaction of the Judgment entered against Kiribati,
      Coscia and Crovo in the amount of $28,395.43 on April 19, 2012 which
      Kiribati may immediately file with the court.

      On May 23, Kiribati's attorney notified the court that the parties had reached a

settlement. On May 31, MWW filed a "Motion for Determination of Reasonableness of

Settlement." MWW provided Carolina and the creditors with notice of the

reasonableness hearing scheduled for June 8. Moran, MWW attorney William Walsh,

and Kiribati attorney John Neeleman submitted declarations in support of the

reasonableness of the settlement agreement.

      Carolina intervened and challenged the reasonableness of the settlement.

Carolina claimed the agreement was collusive. Carolina submitted a declaration from
senior claims attorney Walker stating that Carolina "was excluded from the negotiations

that led to [the April 18] tentative deal" and was "again excluded from the settlement

talks that led to the current proposed settlement of $550,000."

       In response, MWW submitted a declaration from MWW attorney Walsh. Walsh
states Carolina's attorney attended the April 18 mediation and he kept Carolina

informed of the settlement negotiations after the April 18 mediation.
No. 69109-1-1/7


       At the reasonableness hearing on June 8, Carolina did not challenge the

reasonableness of the amount the parties agreed to as part of the settlement

agreement. Carolina argued that the settlement was collusive because it was "largely

precluded from settlement talks."

       The court found the argument that Carolina was excluded from settlement

negotiations was "without merit" and rejected the claim that the settlement was

collusive. The court ruled, in pertinent part:

       [l]n terms of collusion, I can't think of another set of attorneys and parties
       that are less likely to collude than this group. If there was an argument to
       be made over five bucks, they would have spent $500 arguing over it.. ..
       And again, they had a very well-respected mediator, they intensely
       participated in mediation, they were going right up to trial, their claims
       were both hard fought. There simply is no basis to find collusion.

       The court concluded that the settlement was reasonable. The court stated,

"[T]his was probably a more transparent case than most cases, given the amount of

preparation and summary judgment motion practice that went into it. . . . [Ijt's very

apparent to me, given my knowledge about this case, that this is a fair settlement."

       The court order determining the reasonableness of the settlement sets forth

detailed findings of fact. The court found that the structure of the settlement to pay the

insurance money into an escrow was reasonable given the "intervention of several

creditors, the presentation of various judgments and filing of competing security

interests, and the history of money tracing problems and contempt orders." The court

concluded as a matter of law that the settlement "is reasonable and prudent under the

circumstances, under RCW 4.22.060 and under the Glover121 factors."
       Carolina appeals the determination that the settlement was reasonable.

       2 Glover v. Tacoma General Hospital. 98 Wash. 2d 708, 717, 658 P.2d 1230 (1983), overruled on
other grounds by Crown Controls. Inc. v. Smiley. 110 Wash. 2d 695, 756 P.2d 717 (1988).

                                                  7
No. 69109-1-1/8


                                       ANALYSIS

       For the first time on appeal, Carolina argues the court did not have the authority

to hold a reasonableness hearing under RCW 4.22.060. Carolina concedes it did not

challenge the trial court's authority below to hold a reasonableness hearing. We do not

address arguments that were not presented to the trial court and are raised for the first

time on appeal. RAP 2.5(a); Lunsford v. Saberhaqen Holdings, Inc., 139 Wash. App. 334,

338, 160P.3d 1089(2007).

       Next, Carolina argues the court erred in concluding the settlement was

reasonable under the Glover v. Tacoma General Hospital, 98 Wash. 2d 708, 717, 658 P.2d
1230 (1983), factors. We review a trial court's reasonableness determination for abuse

of discretion. Water's Edge Homeowners Ass'n v. Water's Edge Assocs.. 152 Wash. App.
572, 584, 216 P.3d 1110 (2009). A superior court abuses its discretion when its

decision is manifestly unreasonable or is based on untenable grounds or untenable

reasons. Mayer v. Sto Indus., Inc., 156 Wash. 2d 677, 684, 132 P.3d 115 (2006).

      The determination of reasonableness necessarily involves findings of fact which

will not be disturbed on appeal if supported by substantial evidence. Schmidt v.

Cornerstone Invs., Inc., 115Wn.2d 148, 158, 795 P.2d 1143 (1990) (citing Glover, 98
Wash. 2d at 718). "Substantial evidence is evidence in sufficient quantum to persuade a

fair-minded person of the truth of the stated premise." Schmidt, 115 Wash. 2d at 158.

Unchallenged findings of fact are verities on appeal. Zunino v. Raiewski, 140 Wn. App.

215,220, 165 P.3d 57 (2007).

       Under Glover, the court must consider the following factors in making a

reasonableness determination: (1) the releasing person's damages; (2) the merits of


                                            8
No. 69109-1-1/9


the releasing person's liability theory; (3) the merits of the released person's defense

theory; (4) the released person's relative faults; (5) the risks and expense of continued

litigation; (6) the released person's ability to pay; (7) any evidence of bad faith, collusion,

or fraud; (8) the extent of the releasing person's investigation and preparation; and (9)

the interests of the parties not being released. Glover. 98 Wash. 2d at 717.

        Carolina asserts the record does not support the finding the agreement was not

collusive. The findings of fact state, in pertinent part:

        The Court finds that the settlement was negotiated in good faith, at arm's
        length through a competent mediator and there is no evidence of collusion
        or fraud. . . . The claim that [Carolina] was "shut out" from settlement
        negotiations is without merit. The Court finds no basis to find that the
        settlement agreement was a result of bad faith, collusion or fraud.[3]
        Substantial evidence supports the trial court findings that the settlement

agreement was negotiated in good faith and there was no evidence of collusion. The

record shows that the parties had engaged in extensive negotiations with the mediator

beginning in April, and the unchallenged finding establishes the parties "participated in

good faith, arm's length settlement negotiations which included an independent

mediator, on and off since April, 2012."

        On April 18, the mediator spent more than 12 hours with MWW and Kiribati in

mediation. According to Kiribati's attorney, "For most of the mediation the parties were

more than $1 million apart -- Kiribati demanding over $500,000 net recovery and MWW

demanding over $500,000 net recovery." Late in the evening, the parties reached a

tentative agreement to settle the attorney fee claim for $600,000 and the counterclaims

for $400,000, but the parties were unable "to finalize the tentative agreement."


        3Carolina does not challenge the finding that the case involved "more than two (2) years of
contentious litigation by all parties leading to this settlement agreement."

                                                      9
No. 69109-1-1/10


       On May 3, Kiribati's attorney offered to settle the counterclaims for $600,000 and

satisfaction of the April 19 judgment against it for $28,395.43 if MWW agreed to settle

the fee claim for $550,000. After the May 18 hearing on the motions for partial

summary judgment, MWW offered to settle the attorney fee claim for $550,000 if Kiribati

would settle the counterclaims for $550,000. Kiribati rejected the offer.

       Over the weekend, Kiribati made a counteroffer through the mediator to settle the

counterclaim for $750,000 and the attorney fee claim for $450,000. On Tuesday, May

22, Kiribati's attorney called the mediator and urged him to contact MWW again.

Kiribati's attorney was concerned about the "immense amount of work and expense and

potential vagaries and risks inherent in any three week jury trial." MWW expected "its

expenses and costs of trial preparation and a three-week trial to be around $180,000."

MWW told the mediator it was also concerned that "the uncertainty of trial remains and

so does the risk of MWW's potential exposure well beyond its insurance limits." The

mediator contacted Kiribati's attorney the afternoon of Tuesday, May 22. The mediator

said MWW would agree to settle the fee claim for $550,000 and execute a satisfaction

of the April 19 judgment if Kiribati would settle the counterclaims for $550,000.

Following a "difficult and searching discussion," Kiribati accepted the offer.

       In the declaration submitted in support of the reasonableness hearing, Moran

states that "[t]he agreement was the product of a long and drawn out negotiations

process over the last two years." Kiribati's attorney Neeleman states that the two years

of litigation were "vigorous and taxing" and that "[e]ach side believed that the claims and

defenses they had asserted in the litigation had substantial merit."




                                             10
No. 69109-1-1/11



        Carolina also asserts the structure of the settlement shows the agreement was

collusive because it involved a "pass-through" payment from MWW's insurer to the court

escrow and then to MWW. The trial court's findings state, in pertinent part:

       The Court finds that the structure of the settlement is reasonable. The
       Court finds that under the circumstances of this case with the appointment
       of a Receiver, the intervention of several creditors, the presentation of
       various judgments and filing of competing security interests, and the
       history of money tracing problems and contempt orders related thereto, it
       is reasonable for the parties to structure the $550,000 insurance payment
       into an escrow rather than have it paid into the registry of the court or
       directly to Kiribati. The Court finds it is reasonable for the MWW fee claim
       to be paid out of that escrow, under these circumstances where MWW has
       a priority attorney's fee lien claim on the proceeds. The Court record
       contains ample evidence, including numerous Receiver reports, regarding
       the funds currently in the Court's Registry, amounts claimed by various
       creditors and the potential disposition of those funds.

       Substantial evidence supports the findings. The record shows that several of

Kiribati's creditors intervened claiming almost $700,000. One of the interveners

asserted a preferred maritime wage lien. Kiribati's attorney states in his declaration that

Moran's $1 million attorney fee claim was the largest of the claims against the Tahiti

proceeds and "Kiribati's members were anxious to ensure that they would realize a net

recovery from the Court registry." The receiver also described the difficulties of tracing

funds, the amounts claimed by Kiribati's other creditors, and the concern that those

amounts exceeded the amount in the court's registry.4




       4Carolina also argues that the settlement was collusive because MWW had an incentive to inflate
the settlement amount. But Carolina did not argue below and does not argue on appeal that the
$550,000 amount was unreasonable. RAP 2.5(a); Lundsford, 139Wn. App. at 338. Therefore, we need
not address this argument.

                                                  11
No. 69109-1-1/12


         In addition, Carolina claims the court improperly addressed coverage in a

handwritten finding and substantial evidence does not support the finding.5 The

handwritten finding states: "Kiribati's settlement offer of May 18 was timely [and] almost

immediately communicated to [Carolina]; [Carolina] did not timely respond."

         Below, the parties argued the court should "not address underlying coverage

issues between Moran and [Carolina]" in ruling on the reasonableness of the settlement.

The court agreed and suggested adding language to that effect in the order:

                THE COURT:          What if we were to add a sentence that coverage
         issues are not before the court?
                [CAROLINA]:      Ifthe court were to say coverage issues are not
         before the court, and the court is not ruling at this time that it would be
         reasonable for [Carolina] to have to pay that amount, I could live with that.

         Accordingly, the order expressly states: "This Order does not include any

determination of coverage issues between MWW, PLLC, Mr. Moran and [Carolina]." In

context, it is clear that the handwritten finding related to timeliness is not related to

coverage. The finding is in response to Carolina's argument that it was excluded from

the settlement negotiations. The findings that include the court's handwritten footnote

state:


         The Court finds that the settlement was negotiated in good faith, at arm's
         length through a competent mediator and there is no evidence of collusion
         or fraud. [Carolina]'s coverage counsel, Paul Fogarty, attended the entire
         April 18, 2012 mediation in person. Ms. Walker had the opportunity to
         attend the mediation in person but chose to attend by phone, which was a
         business risk [Carolina] chose to take.* The claim that [Carolina] was
         "shut out" from settlement negotiations is without merit. The Court finds




         5Carolina also argues it "never had a meaningful opportunity to respond before the hearing" and
that the finding was not supported by admissible evidence. Carolina cites no authority to support these
arguments and does not identify why the evidence was inadmissible. We treat a party's failure to cite any
authority as a concession that the argument lacks merit. State v. McNeair. 88 Wash. App. 331, 340, 944
P.2d 1099(1997).

                                                   12
No. 69109-1-1/13


      no basis to find that the settlement agreement was a result of bad faith,
      collusion or fraud.


           * Kiribati's settlement offer of May 18 was timely [and] almost
      immediately communicated to [Carolina]. [Carolina] did not respond.

      Substantial evidence also supports the handwritten finding. MWW attorney

Walsh states that he informed Carolina about the May 18 offer "the same day by email

and received no response." Walsh states that from May 18 to May 22, "both Mr. Moran

and I attempted to communicate continually with Ms. Walker regarding the settlement

communications that were taking place."

      We affirm.




                                                ScQ »„woQ,.
WE CONCUR:




   Cc^fcit^iU*&y£. U-?




                                           13